Title: From George Washington to Brigadier General Casimir Pulaski, 19 January 1779
From: Washington, George
To: Pulaski, Casimir


sir.
Head Quarters [Philadelphia] 19th Jany 1779.

The Scarcity of Forage in this State, renders it absolutely necessary to remove the Cavalry of your Legion—as well as all the horses belonging to it, that are not indispensibly necessary for the Duty of Officers and the ordinary occasions of drawing fuel &ca.
The Quarter Master recommends the Counties of Kent and Sussex as the best place for them to be quartered during the Winter—You will therefore send an order to have the Cavalry and all the supernumerary horses belonging to the Corps in general marched to Wilmington—where proper directions will be lodged for their further progress by Mr Q.M. Wade, who is charged with the business of cantoning them.
You will of course give instructions to the Officer Commanding, to preserve the strictest discipline on the march and in quarters—that the Inhabitants may have no reason to complain of licentious conduct in the Soldiers. I am &.
